DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
This Office Action is in reply to Applicants’ correspondence of 02/11/2021.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put this application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is NON-FINAL.

Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Note on Claim Presentation
It is noted that the claims of 05/01/2020 are not technically compliant with the requirements of 37 CFR 1.121(c)(5), which requires:
Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a "new" claim with a new claim number.

In the instant case the claims of 02/11/2021 indicate a “New” claims with claim number 148.  But claim 148 was indicated as cancelled in the previously claims of 08/11/2020.  In the interests of customer service and compact prosecution an examination of the instant claims is provided in this Office Action.  Future claims submitted for this application should indicate that claim 148 is cancelled.

Election/Restrictions
In the reply filed on 03/23/2020 Applicant’s elected the species that are:
i)  the combination of growth factors that is EGF and Noggin (e.g.:  claim 131); and
ii)  evaluation using a threshold (e.g.:  claims 145, 148, 149, 203)
The election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim 146 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as set forth on page 2 of the Office Action of 05/11/2020.

Withdrawn Claim Rejections - 35 USC § 112 – Failure to limit
The rejection of claim 116 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as set forth on pages 2-3 of the Office Action of 12/11/2020, is withdrawn in light of the cancellation of claim 116.

Claim Rejections - 35 USC § 112 – Indefiniteness
Maintained and Newly Applied as Necessitated by Claim Amendments
Claims 115, 117-119, 126, 131, 141-145 and 147-148 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 115, 117-119, 126, 131, 141-145 and 147 are unclear over recitation of the phrase “there is at least a 65% concordance between the clonal diversity of the tumor organoid cell line and the clonal diversity of the tumor sample”, as recited in claim 115.  The claims are unclear because neither the claims nor the specification provide a clear methodology required to determine any level of concordance that is presents as a percentage when comparing an abundance of somatic variants in different samples.  Here it is noted that the specification at pages 64-65 discusses techniques, and methods known in the prior art, for the comparing of genetic variations among samples.  However, none of the teachings of the specification provide for a comparison that results in a percentage of concordance.  This lack of clarity is exemplified by the figures of the drawing, where for example 5A, 6A and 7A present concordance between tumor organoid cell lines and their respective sources, but none of the figures provides a percentage.  This aspect of the claims is further unclear where the compared profiles are “a relative abundance value” of each somatic variant.  But neither the claim, nor the specification, provide a limiting definition for how the “abundance” of any value is determined, or what the value is relative to.  Here it is critical and essential to the practice of the claimed invention to know that there is at least a 65% concordance between the clonal diversity of a tumor and a organoid cell line derived from the tumor, 
Response to Remarks
Applicants have traversed the rejection of claims as unclear with regard to the requirement for establishing “there is at least a 65% concordance between the clonal diversity of the tumor organoid cell line and the clonal diversity of the tumor sample”.  Applicants have argued that in light of para 232 of the specification one of skill in the art would understand what is mean by the required limitation.  The argument is not persuasive because this portion (i.e.:  pages 64-65 of the specification) is addressed in the rejection.  The Examiner maintains that the comparisons of the specification, as exemplified by Figures 5A, 6A and 7A, do not particularly provide for an “% concordance”.  And because of the myriad of ways that any such value of diversity can be calculated, and that sets each comprising a plurality of values (e.g.:  mutations at different positions in tumor samples versus tumor organoids) can be compared, it is unclear as to what is required for establishing the recited “concordance”.

Claim 148 is unclear over recitation of the phrase “The method of claim,” because the claim appears to be a dependent claim but it does not specific the claim from which it depends and thus the required/intended limitations of the methods are completely unclear.  Please also note that this claim has been addressed above a non-compliant with the requirements of 37 CFR 1.121.

Withdrawn Claim Rejections - 35 USC § 101
The rejection of claims under 35 U.S.C. 101 as set forth on pages 5-9 of the Office Action of 12/11/2020, is withdrawn in light of the amendments to the claims and in view of Applicants arguments on pages 10-11 of the Remarks of 02/11/2021.  The claims are amended to require that the organoid culture media is “substantially free of R-spondins”, and this aspect of the claimed methods as part of culturing tumor organoids in combination with isolating nucleic acids from the organoids and sequencing alleles by performing next generation sequencing does not appear to be a method that is routine and convention in the art as of the effective filing date of the instantly claimed methods.   

Withdrawn Claim Rejections - 35 USC § 103
The rejections of claims under 35 USC 103, as set forth on pages 11-19 of the Office Action of 12/11/2020, are withdrawn in light of the amendments to the claims.

New Claim Rejections - 35 USC § 103
Modified as Necessitated by Claim Amendments
In the rejection of claims in view of the prior art, it is noted that aspects of the claim limitations were addressed previously in this Office Action under 35 USC 112 as unclear.  In the interests of customer service and compact prosecution, the claims are rejected in view of the prior art in so far as the limitations of the claims can be compared to the teachings of the prior art.  
The rejections of claims as presented in the previous Office Action of 12/11/2020 have been withdrawn in light of the amendments to the claims to require an organoid 
              
Claim(s) 115, 117, 126, 131, 141-143, 145 and 147 is/are rejected under 35 U.S.C. 103 as being anticipated by Vlachogiannis et al (2018; citation A55 on the IDS of 01/21/2020) including the Supplementary Materials in view of Li et al (2018) including the Supplementary Materials and further in view of Nam et al (2017).
Relevant to claim 115, the reference teaches (e.g.:  Fig 2, Fig. S1) obtaining a sample from a subject (e.g.:  archival FFPE; tumor biopsy from liver or bowel), relevant to step a) of claim 115.  The reference further teaches isolating nucleic acids from tumor samples, and performing next generation sequencing to detect variant alleles including somatic variants (e.g.:  Supplementary Materials at page 8, Fig 2F; Fig S11), relevant to steps b) and e) of claim 115 and relevant to claim 116 and 117.  The reference further teaches culturing tumor organoids (e.g.:  Supplementary Materials p. 4 - Establishment and culture of PDOs from GI cancers), relevant to step c) of claim 115; and teaches using next generation sequencing determining genetic profile from organoids comprising relative variant allele frequency (e.g.:  Supplementary Materials at page 8, Fig 2F; Fig S11; Fig S3; Supplementary ), relevant to steps d) and f) of claim 115.  Relevant to the limitations of the claims (e.g.:  step g) of claim 115), the reference teaches that genotypic profiling of patient-derived organoids showed a high degree of similarity to the original patient tumors (e.g.:  p.1 – Abstract; Fig. S3, Fig. 2F).

Relevant to claim 131, the reference teaches a PDO culture media that includes the required components (e.g.:  Supplementary material p.5).
Vlachogiannis et al does not provide a particular quantification of the high degree of similarity between the genotypic profiles of organoids an the original patient tumors.  However, where the claims require that “there is at least a 65% concordance between the clonal diversity of the tumor organoid cell lie and the clonal diversity of the tumor sample”, the prior art of Li et al provides a basis for establishing a high level of concordance of driver somatic events (e.g.:  SNV/InDels) between tumors and matched organoid cultures (e.g.:  Fig. 2).
Lie et al teaches obtaining tumor samples, creating organoid cultures from the tumor, and performing next generation sequencing on nucleic acids from the tumor and the organoid culture to identify mutagenic signatures in the nucleic acids and comparing the mutations in tumor and organoids (e.g.:  p.10 – Methods).  Relevant to the claimed methods, Li et al teaches that intra-tumor genetic heterogeneity is retained in organoids where for example (e.g.:  Supplementary Figure 2) in some cases (e.g.:  CAM277) when 101 genes were sequenced, the genomic landscape of 100 of the genes was the same in the tumor tissue as in the organoid cell line.  Li et al also uses mutation analysis to provide insight into the clonality of organoid cultures as compared to source tumor tissue samples (e.g.:  p.2, right col.; p.9, left col.; p.11 – Clonality analysis) .
It would have neem prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly claimed methods to have used the methods of Li et al 

Relevant to the rejection of claims 141-143, 145 and 147, Vlachogiannis et al does not exemplify a method wherein the organoid cell line is exposed to a therapeutic agent and a second genomic variant profile is then determined and compared to the first organoid profile (relevant to claims 141 and 142).  However, the reference does teach analysis of genomic variant profiles, and comparisons of the profiles, in organoids after exposure to a therapeutic agent.  
Vlachogiannis et al teaches (e.g.:  p.39-40 of the Supplemental material) performing ex-vivo clinical trials where a culture of patient-derived organoids are exposed to cetuximab and the variant allele frequency (VAF) is measured in the organoids.   
It would have been prima facie obvious to one of ordinary skill in the art as of the effective date of the methods of the instantly rejected claims to have combined the teachings of Vlachogiannis et al to have performed the post-treatment genomic variant 
Relevant to the rejection of claim 145, the prior art teaches providing a relative measure of variant allele frequencies in samples from tumor tissues, PDOs established from the tumors, and PDOs treated with therapeutic agents, and the reference teaches that various particular mutations are associated with the tumor phenotype, and with response to or resistance to treatment with various therapeutic agents.  Where the claims require analysis of a threshold (e.g.:  a change between pre-treatment and post-treatment (claim 145)), the comparing of VAFs in genomic profiles from the different 

Vlachogiannis et al in view of Li does not specifically provide for “an organoid culture medium substantially free of R-spondins” as recited in step c of claim 115.  However, the use of organoid culture medium that is free of R-spondins was known in the prior art and it taught by Nam et al.
Nam et al teaches that the addition of R-spondin-1 increases the cost of generating organoids, and that a substitute of R-spondin-1 can be used to replace R-spondin-1 in a medium that lacks R-spondin-1 and still supports organoid growth (e.g.:  Figure 1).


Response to Remarks
Applicants have traversed the rejection of claims in view of the prior art that is set forth in the previous Office Action.  Applicants’ arguments (p.7-10 of the Remarks of 02/11/2021) have been fully considered but are not found to be persuasive to withdraw the rejection.  Applicants’ arguments are directed to the new limitation regarding an organoid culture medium that is substantially free of R-spondins (step c of claim 115).  Here it is noted that in light of the amendments to the claims the previous rejections of the Office Action of 12/11/2020 are withdrawn and new rejections are set forth in the instant Office Action.  The new rejections include the teachings of Li et al (2017) which provide a teaching of, and a motivation for, performing organoid culture in a medium that is substantially free of R-spondins.


Claims 118 and 119 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vlachogiannis et al (2018; citation A55 on the IDS of 01/21/2020) including the , as applied to claims 115, 117, 126, 131, 141-143, 145 and 147 above, and further in view of Yancovitz et al (2012).
Vlachogiannis et al including the Supplementary Materials in view of Li et al (2018) including the Supplementary Materials renders obvious the methods of claims 115 from which the instantly claims depend.  Further relevant to the instantly rejected claims, Vlachogiannis et al teaches that PDOs are relevant to the analysis of intratumor heterogeneity when established from multiple biopsies (e.g.:  p.1), and are relevant to the analysis of inter-tumor heterogeneity (e.g.:  Fig. 4).  
Relevant to the instantly rejected claims, Yancovitz et al teaches that different portions of the sample tumor may have distinct genotypes (i.e.: intratumor heterogeneity, relevant to claim 118), and that different tumors in the same patient may also have distinct genotypes (i.e.: inter-tumor heterogeneity, relevant to claim 119).
It would have been prima facie obvious to one of ordinary skill in the art as of the effective date of the methods of the instantly rejected claims to have performed the methods rendered obvious by Vlachogiannis et al in view of Li et al using a tumor sample comprised of biopsied material from a plurality of regions of a tumor (claim 118) or biopsied material from multiple tuors of a patient (claim 119) based on the expressed teachings of Vlachogiannis et al and Yancovitz et al that intra- and inter-tumor genetic heterogeneity is potentially important, as it has been shown to affect responses to molecularly targeted treatments in cancers.  The skilled artisan would recognize that have an organoid culture derived form a plurality of biopsy tissues would thus give a more complete analysis of the genomic variant profile of the totality of cancer in the .

Claim 144 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vlachogiannis et al (2018; citation A55 on the IDS of 01/21/2020) including the Supplementary Materials in view of Li et al (2018) including the Supplementary Materials and Nam et al (2017), as applied to claims 115, 117, 126, 131, 141-143, 145 and 147 above, and further in view of Bronkhorst et al (2016).
Vlachogiannis et al including the Supplementary Materials in view of Li et al (2018) including the Supplementary Materials renders obvious the methods of claims 115, 141 and 142 (from which instantly rejected claim 144 depends).
Vlachogiannis et al in view of Li et al does not exemplify the analysis of organoid nucleic acids isolated from a culture medium (as required by the instantly rejected claims), but such methods were known in the art and are taught by Bronkhorst et al (e.g.:  p.158 - Extraction of cell-free DNA).
It would have been prima facie obvious to one of ordinary skill in the art as of the effective date of the methods of the instantly rejected claims to have performed the methods of Vlachogiannis et al in view of Li et al using cell-free DNA obtained from a culture medium as taught by Bronkhorst et al.  The skilled artisan would have been motivated to use cell-free DNA obtained from a culture medium based on the expressed teachings of Bronkhorst et al that such DNA may be suitable for analysis by amplification- and sequence-based methods (e.g.:  p.158 - Quantification of cell-free DNA; p.164), and the skilled artisan would recognize that using DNA from a culture .

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The instant claims include a limitation reciting “an organoid culture medium substantially free of R-spondins”.  The specification teaches (e.g.:  paragraph [00155]) that the breadth of the limitation includes a medium in which the relevant “organoid growth factor is present at a final concentration of less than 500 ng/ml, 450 ng/ml, 400 ng/ml, 350 ng/ml, 300 ng/ml, 250 ng/ml, 200 ng/ml, 150 ng/ml, 100 ng/ml, 50 nm/ml, 25 ng/ml, 20 ng/ml, 15 ng/ml, 10 ng/ml, 5 ng/ml, 1 ng/ml or is 0 ng/ml”.  Thus the claims encompass any amount of R-spondin in the medium that is less than 500 ng/ml.  Here it is noted that such an amount (i.e.:  any amount less than 500 pg/ml) is not an atypical amount in organoid culture, and Matsumoto et al (2017) teaches that 0.2 ug/ml (i.e.:  200 ng /ml) is suitable for an organoid medium (e.g.:  Fig 1D).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634